Case: 12-14387   Date Filed: 11/19/2013   Page: 1 of 17




                                                                       [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-14387
                          ________________________

                          Agency No. A078-257-907


JOSE CENDEJAS RODRIGUEZ,
a.k.a. Jose Aguilar Rodriguez,
a.k.a. Jose Zendejas Rodriguez,
a.k.a. Jose Cendejas,
a.k.a. Jose Rodriguez,
a.k.a. Jose Ascencion Aguilar-Rodriguez,
a.k.a. Jose Zendjos-Rodriguez,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                              (November 19, 2013)
                Case: 12-14387       Date Filed: 11/19/2013       Page: 2 of 17


Before HULL and HILL, Circuit Judges, and MOTZ, * District Judge.

PER CURIAM:

       Jose Ascencion Cendejas Rodriguez, a native and citizen of Mexico, seeks

review of the Board of Immigration Appeals’s (“BIA”) decision, affirming the

Immigration Judge’s (“IJ”) denial of his application for withholding of removal.

After careful review, and with the benefit of oral argument, we deny the petition.

                                    I. BACKGROUND

A.     Reinstatement of the Prior Order of Removal

       In 2008, Cendejas Rodriguez illegally reentered the United States for at least

the third time. He had illegally entered the United States in 1996 and 2001. He

also had once been removed, pursuant to a removal order entered on July 15, 2000.

Following his 2008 illegal entry, the Department of Homeland Security reinstated

the 2000 removal order, pursuant to Immigration and Nationality Act (“INA”)

§ 241(a)(5), 8 U.S.C. § 1231(a)(5).

       Because of the 2008 reinstatement of his 2000 removal order following his

2008 illegal reentry, Cendejas Rodriguez concedes that he was ineligible for and

could not apply for asylum. See INA § 241(a)(5), 8 U.S.C. § 1231(a)(5);

Fernandez-Vargas v. Gonzales, 548 U.S. 30, 34-35 & n.4, 126 S. Ct. 2422, 2426 &

       *
         Honorable J. Frederick Motz, United States District Judge for the District of Maryland,
sitting by designation.
                                               2
               Case: 12-14387       Date Filed: 11/19/2013       Page: 3 of 17


n.4 (2006) (providing that, although an alien may not seek asylum following the

reinstatement of a prior removal order, he may still seek withholding of removal).

Thus, this appeal involves only Cendejas Rodriguez’s application for withholding

of removal.

B.     Withholding of Removal

       At some point between 2008 and 2011, Cendejas Rodriguez was located and

an asylum officer interviewed Cendejas Rodriguez and determined that he had a

reasonable fear of persecution. Thus, in January 2012, the asylum officer referred

Cendejas Rodriguez to an IJ for withholding-of-removal proceedings, pursuant to 8

C.F.R. § 208.31(e). In February 2012, Cendejas Rodriguez also filed an

application for withholding of removal based on his membership in a particular

social group.1

       We review Cendejas Rodriguez’s application, evidence submitted in support

of his application, and his testimony at his withholding-of-removal hearing:

Cendejas Rodriguez’s family owned a ranch, consisting of 40 square miles of

farmland in the state of Michoacán de Ocampo, Mexico. However, Cendejas

Rodriguez did not personally own any of the land. The family had previously used

       1
         In his application, Cendejas Rodriguez also sought relief under the Convention Against
Torture (“CAT”). However, Cendejas Rodriguez did not challenge the denial of CAT relief
before the BIA or in his brief to this Court. Therefore, we do not address his CAT claim. See
Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1352 (11th Cir. 2009) (deeming abandoned
petitioner’s CAT claim to which petitioner’s brief made only a “passing reference”).
                                                 3
               Case: 12-14387    Date Filed: 11/19/2013   Page: 4 of 17


the land to grow sugar cane, mangos, and tomatoes and to raise cattle. The land

was fertile and produced large quantities of fruit.

        As a child, Cendejas Rodriguez helped his father work the farmland. When

Cendejas Rodriguez was eight or nine, men attempted to enter Cendejas

Rodriguez’s family’s home at night. The men ran away after Cendejas

Rodriguez’s grandfather fired two shots. Cendejas Rodriguez later learned that the

people who entered his home were associated with the Toledos, a Mexican family

involved in drug-trafficking.

        In 1993, Erasto Toledo (“Erasto”) asked Cendejas Rodriguez’s father to

grow illegal drugs for Erasto on the Cendejas Rodriguez family’s farmland and to

then transport the drugs to the United States. Cendejas Rodriguez’s father refused,

producing tension between the Cendejas Rodriguez and Toledo families.

        In 1996, Cendejas Rodriguez’s father told him that he believed his family

was in danger, and thus, he sent the family to the United States. Cendejas

Rodriguez’s father remained in Mexico. On November 20, 1996, Erasto and his

son, Israel, murdered Cendejas Rodriguez’s father. Cendejas Rodriguez was in the

United States at the time of his father’s death and did not return to Mexico until

2000.




                                           4
              Case: 12-14387    Date Filed: 11/19/2013   Page: 5 of 17


      After the murder, Israel fled to the United States. A detective hired by

Cendejas Rodriguez’s grandmother found Israel, and Israel was extradited to

Mexico. Mexican officials jailed Israel, but did not prosecute him and eventually

released him. In addition, the Mexican police arrested Erasto, but immediately

released him without prosecuting him. The Toledo family developed “a vendetta”

against Cendejas Rodriguez and his family because of Erasto’s and Israel’s arrests

and Israel’s extradition.

      In 2000, Cendejas Rodriguez returned to Mexico, and he discovered that the

ranch was “destroyed.” He saw his mother, who stayed by herself. Associates of

the Toledo family told Cendejas Rodriguez that Erasto was looking for his family.

The associates asked Cendejas Rodriguez if he had returned to Mexico for

vengeance. In his testimony before the IJ, Cendejas Rodriguez did not state what

his reply was to them. Cendejas Rodriguez remained in Mexico for 15 days. He

returned to the United States in 2001.

      In 2008, Cendejas Rodriguez returned to Mexico to see his mother and the

farmland and he discovered “that people were using” the farmland. His mother

warned Cendejas Rodriguez to not remain in Mexico for long. Thus, Cendejas

Rodriguez remained in Mexico for only 15 days. Cendejas Rodriguez returned to




                                         5
             Case: 12-14387    Date Filed: 11/19/2013     Page: 6 of 17


the United States that same year and has not returned to Mexico since. There is no

indication of any threats or harm to his mother who has remained in Mexico.

      In August 2011, Cendejas Rodriguez’s uncle, Aquilino Cendejas, was

kidnapped and tortured by three armed associates of the Toledo family. After

Cendejas Rodriguez’s family paid part of a negotiated ransom amount, the

kidnappers released the uncle. If the ransom had not been paid, the kidnappers

would have killed Cendejas Rodriguez’s uncle.

      Alejandro Rodriguez Garcia, Cendejas Rodriguez’s cousin, had witnessed

Cendejas Rodriguez’s father’s murder. Rodriguez Garcia had testified against

Erasto in connection with his arrest warrant for the murder of Cendejas

Rodriguez’s father. In 2011, Rodriguez Garcia was killed and left underneath his

own vehicle to make his death appear to be an accident.

      In 2012, Cendejas Rodriguez believed that the Toledo family was currently

using Cendejas Rodriguez’s family’s land to grow marijuana. If Cendejas

Rodriguez returned to Mexico, he feared the Toledo family due to: (1) his

opposition to the Toledos’ confiscation and use of Cendejas Rodriguez’s family’s

farmland for production of illegal drugs; (2) Cendejas Rodriguez’s family’s

involvement in Erasto’s and Israel’s arrests; and (3) Cendejas Rodriguez’s family’s

not having paid the whole ransom amount after the uncle’s kidnapping. Cendejas

                                         6
             Case: 12-14387      Date Filed: 11/19/2013   Page: 7 of 17


Rodriguez testified that, if he returned to Mexico, he wanted to do farm work.

However, he did not want to return to his family’s land because of his fear.

      After receiving threats from drug traffickers, most of Cendejas Rodriguez’s

family members fled to the United States, and at least three of his family members

are now U.S. citizens. The Toledo family targeted other families in Mexico whose

land the Toledo family wanted.

C.    Post-Hearing Brief

      In a post-hearing brief, Cendejas Rodriguez argued that he was eligible for

withholding of removal based on his persecution on account of his membership in

two particular social groups. He defined his particular social groups as:

      (1) Mexican farmers in the State of Michoacán, owning . . . farmland
          suitable for producing high yields of illegal drug crops (cannabis),
          who are subject to Drug Trafficking Organizations’ (DTOs’)
          extortion tactics on account of their ownership of said farmland
          and unwillingness to collaborate with the DTOs by refusing to
          grow and produce illegal drug crops or participate in illegal drug
          trafficking
      (2) Family members of a family who has pursued Mexican law
          enforcement authority to prosecute associates of a Mexican DTO
          for the murder or assassination of a family member[.]

D.    Decisions of the IJ and the BIA

      The IJ credited Cendejas Rodriguez’s hearing testimony, but denied

withholding-of-removal relief. First, the IJ determined that Cendejas Rodriguez



                                          7
              Case: 12-14387     Date Filed: 11/19/2013   Page: 8 of 17


failed to present evidence of past persecution because he was never harmed, and he

had lived in the United States for most of his life.

      Second, the IJ determined that Cendejas Rodriguez failed to show a clear

probability of future persecution on account of his membership in a particular

social group. The IJ found that Cendejas Rodriguez had not established that he

was a former landowner or the current owner of the farmland seized by the Toledo

family. The IJ observed that, under this Court’s precedent, neither of Cendejas

Rodriguez’s proposed social groups constituted a protected social group under the

INA. Further, Cendejas Rodriguez had not shown that the Toledo family would

target him “on account of” his proposed social groups. Cendejas Rodriguez

appealed the IJ’s decision to the BIA.

      The BIA dismissed Cendejas Rodriguez’s appeal. The BIA determined that

the IJ correctly found insufficient evidence to support Cendejas Rodriguez’s claim

that he was persecuted. The BIA first explained that Cendejas Rodriguez did not

show that any harm or mistreatment he described rose to the level of persecution.

Although his father and cousin were murdered and his uncle was kidnapped,

Cendejas Rodriguez did not claim to have been physically harmed himself. The

BIA concluded that, under the circumstances, harm to Cendejas Rodriguez’s

family members did not constitute persecution of the applicant.

                                           8
              Case: 12-14387    Date Filed: 11/19/2013    Page: 9 of 17


      The BIA agreed with the IJ’s decision that Cendejas Rodriguez failed to

show that it is more likely than not that he will face future persecution. Cendejas

Rodriguez’s claim lacked the required nexus between any feared harm in Mexico

and a protected ground. The BIA concluded that Cendejas Rodriguez failed to

show that his proposed social group—comprised of members of a family targeted

by a drug-trafficking organization because a family member sought criminal

justice against a member of the drug-trafficking organization—was recognized as a

group in Mexican society, as required for the group to qualify as a particular social

group. In addition, despite Cendejas Rodriguez’s claim that he was a member of

particular social group described as landowners in a Mexican state, Cendejas

Rodriguez had not shown that he owned substantial farmland in Mexico. Finally,

he presented no evidence that the Toledo family or associates of a drug-trafficking

organization were motivated to harm him due to his affiliation with either of his

two proposed social groups. Cendejas Rodriguez filed this petition for review.

                                 II. DISCUSSION

       On appeal, Cendejas Rodriguez argues that: (1) the IJ and BIA erred in

determining that he was not a member of a particular social group; and (2) the IJ

and BIA erred in determining that he failed to establish past persecution or that he




                                          9
             Case: 12-14387     Date Filed: 11/19/2013    Page: 10 of 17


would more likely than not be persecuted on account of his membership in a

particular social group.

A.    Standard of Review

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001). In this case, because the BIA agreed with the IJ’s

findings, and made additional observations, we review both decisions. Id.

       We review the BIA’s factual findings to determine whether they are

supported by substantial evidence. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27

(11th Cir. 2004) (en banc). Under the substantial evidence standard, we “view the

record evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Id. at 1027. We may reverse the

BIA’s factual findings only when the record compels a reversal. Id. We review

the IJ’s and the BIA’s legal conclusions de novo. Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1350 (11th Cir. 2009).

B.    Withholding of Removal

      To qualify for withholding of removal, an applicant must establish that his

life or freedom would be threatened in his country of origin on account of the

alien’s “race, religion, nationality, membership in a particular social group, or

                                          10
              Case: 12-14387    Date Filed: 11/19/2013    Page: 11 of 17


political opinion.” See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The

applicant must demonstrate that he would “more likely than not” be persecuted

upon being returned to his country of origin. Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1232 (11th Cir. 2005) (internal quotation marks omitted).

      An alien may satisfy his burden of proof for withholding of removal in two

ways. First, an alien may establish past persecution based on a protected ground.

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004). Past persecution

creates a rebuttable presumption that the alien’s life or freedom would be

threatened upon return to his country. Id. Second, an alien is entitled to

withholding of removal if he establishes that it is more likely than not that he

would face a future threat to his life or freedom upon removal due to a protected

ground. Id.

      “[We have] held that persecution is an extreme concept requiring more than

a few isolated incidents of verbal harassment or intimidation . . . mere harassment

is not persecution.” Ruiz v. Gonzales, 479 F.3d 762, 766 (11th Cir. 2007) (internal

quotation marks omitted). In determining whether an alien suffered past

persecution, the IJ must consider the “cumulative effect” of the incidents. See id.

      In this case, substantial evidence supports the agency’s determination that

Cendejas Rodriguez did not establish either past persecution or that he will “more

                                          11
             Case: 12-14387    Date Filed: 11/19/2013    Page: 12 of 17


likely than not” be persecuted based on his membership in a particular social group

if returned to Mexico. In addition, Cendejas Rodriguez cannot show that the

record compels a contrary conclusion. We explain why.

C.    Past Persecution

      First, Cendejas Rodriguez did not demonstrate past persecution of him. We

have held that threats or harm to a person other than the alien may constitute

evidence that the alien suffered past persecution “where that act concomitantly

threatens the petitioner.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1009

n.7 (11th Cir. 2008). However, we have not yet expressly said that threatening acts

or harm against other family members does not constitute or imply persecution of

the petitioner where there has been no threat or harm directed against the

petitioner. We now say so as explained below.

      The BIA has concluded that harm to an applicant’s family members does not

serve to establish persecution of the applicant personally. In re A-K-, 24 I. & N.

Dec. 275, 278-79 (BIA 2007). The BIA, in its decision In re A-K-, explained that

“[a]utomatically treating harm to a family member as being persecution to others

within the family is inconsistent with the derivative asylum provisions,” and noted

that the INA “does not permit derivative withholding of removal under any

circumstances.” Id. The BIA recognized that there may be a case where a person

                                         12
             Case: 12-14387     Date Filed: 11/19/2013    Page: 13 of 17


persecutes a family member “with the intended purpose of causing emotional harm

to the applicant” but that “persecution would not be ‘derivative’ as the applicant

himself would be the target of the emotional persecution that arises from physical

harm to a loved one.” Id. at 278. The pattern of persecution must be “tied to the

applicant personally.” Id.

      In addition, other circuit courts have indicated that a petitioner cannot show

past persecution based on threatening or harmful acts against family members

where the petitioner has not been directly threatened or harmed. See Zhou Ji Ni v.

Holder, 635 F.3d 1014, 1018-19 (7th Cir. 2011) (explaining that an asylum

applicant cannot rely on the arrest and beating of his parents for their religious

beliefs and “derivative persecution” to establish that he was subjected to past

persecution, and noting applicant “did not argue that his family was seized and

beaten on account of his Christianity in an effort to persecute him”); Tamang v.

Holder, 598 F.3d 1083, 1087, 1091-93 (9th Cir. 2010) (recognizing, in a

withholding-of-removal case, that harm to an applicant’s close family members

may be relevant to addressing whether the applicant suffered past persecution, but

“we have not found that harm to others may substitute for harm to an applicant,

such as Tamang in this case, who was not in the country at the time he claims to

have suffered past persecution” and who “was not directly impacted”); Jalloh v.

                                          13
             Case: 12-14387     Date Filed: 11/19/2013   Page: 14 of 17


Gonzales, 418 F.3d 920, 923 (8th Cir. 2005) (providing that, in order for acts of

violence against family members to constitute persecution against the petitioner,

“[t]here must be evidence of a pattern of persecution on account of a protected

ground, and the persecution must be tied to the petitioner”); Ahmadshah v.

Ashcroft, 396 F.3d 917, 920 (8th Cir. 2005) (finding past persecution “tied to the

petitioner” where petitioner Ahmadshah’s sister was murdered for her Christian

activities, Ahmadshah was beaten because of his Christian religious beliefs, and

the murder “was coupled with a threat directed at Ahmadshah himself”); Tamas-

Mercea v. Reno, 222 F.3d 417, 424 (7th Cir. 2000) (upholding the agency’s

finding that the petitioner was not subject to past persecution when his father,

grandfather, and uncle were arrested for opposing government policies).

      Based on our decision in De Santamaria and the BIA’s decision in Matter of

A-K-, we conclude that Cendejas Rodriguez has not shown past persecution based

on the acts committed on his father, cousin, and uncle because he did not show any

acts that threatened or harmed him personally. Because Cendejas Rodriguez’s

testimony established that he was never personally threatened, harmed, or

mistreated while in Mexico or during later visits to Mexico, he did not show past

persecution. In addition, Cendejas Rodriguez was in the United States when his




                                         14
             Case: 12-14387     Date Filed: 11/19/2013    Page: 15 of 17


father and cousin were murdered and when his uncle was kidnapped and thus he

was not even in Mexico at the time he claims to have suffered past persecution.

D.    Future Persecution

      Second, Cendejas Rodriguez did not demonstrate that he will “more likely

than not” be persecuted if returned to Mexico based on his membership in a

particular social group. An alien must present “specific, detailed facts showing a

good reason to fear that he or she will be singled out for persecution on account of

[a protected ground].” Najjar, 257 F.3d at 1287 (internal quotation marks omitted).

“[E]vidence that either is consistent with acts of private violence or the petitioner’s

failure to cooperate with guerillas, or that merely shows that a person has been the

victim of criminal activity, does not constitute evidence of persecution based on a

statutorily protected ground.” Ruiz, 440 F.3d at 1258 (citing Sanchez, 392 F.3d at

438 (holding that the petitioner failed to establish a nexus between her political

opinion and the alleged persecution by a guerrilla group because the evidence

established that she was harassed due to her refusal to cooperate with the group)).

      “A particular social group” refers to persons who share a common,

immutable characteristic “that the members of the group either cannot change, or

should not be required to change because it is fundamental to their individual

identities or consciences.” Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1193,

                                          15
               Case: 12-14387        Date Filed: 11/19/2013       Page: 16 of 17


1196 (11th Cir. 2006) (internal quotation marks omitted) (discussing and adopting

the BIA’s definition of “particular social group”). “The risk of persecution alone

does not create a particular social group within the meaning of the INA.” Id. at

1198. To qualify as a particular social group under the INA, a group must not be

“too numerous or inchoate.” Id.

       Cendejas Rodriguez claimed membership in the following two particular

social groups: (1) landowners of substantial farmland in Mexico; and (2) members

of a family targeted by a drug-trafficking organization because a family member

sought criminal justice against a member of the drug-trafficking organization.

       The IJ and BIA correctly determined that Cendejas Rodriguez is not a

member of a particular social group. Based on Cendejas Rodriguez’s testimony

that his family owned land in Mexico and the deeds that reflected that other

members of his family owned the land in Mexico, the IJ and BIA concluded that

Cendejas Rodriguez failed to establish that he owned substantial farmland, and the

record does not compel a contrary conclusion. 2


       2
         In a footnote in his appellate brief, Cendejas Rodriguez asserts that, because the grounds
for persecution can be actual or imputed under the law, whether Cendejas Rodriguez personally
owned the land is irrelevant to determining whether he has shown he will more likely than not be
persecuted if returned to Mexico based on his membership in a particular group. Because
Cendejas Rodriguez never raised this claim before the BIA, we conclude that it is not exhausted,
and we lack jurisdiction to address it. See Fernandez–Bernal v. Att’y Gen., 257 F.3d 1304, 1317
n.13 (11th Cir. 2001) (providing that the exhaustion requirement is jurisdictional and precludes
review of a claim that was not presented to the BIA).
                                                  16
             Case: 12-14387    Date Filed: 11/19/2013    Page: 17 of 17


      The IJ and BIA also did not err in determining Cendejas Rodriguez’s

proposed family member group did not constitute a particular social group. As the

BIA found, the defining attribute of Cendejas Rodriguez’s proposed group is its

persecution by the drug-trafficking organization, and the “risk of persecution alone

does not create a particular social group.” See Castillo-Arias, 446 F.3d at 1198.

      But even if Cendejas Rodriguez was a member of a cognizable social group

of either landowners or family members, the IJ and BIA correctly determined that

Cendejas Rodriguez failed to show that the harm he feared at the hands of the

Toledo family arose from his membership in either group. Instead, the record

reflects that the members of his family were killed or kidnapped due to their failure

to cooperate with the drug traffickers or were the victims of criminal activity. See

Ruiz, 440 F.3d at 1258. Accordingly, substantial evidence supports the IJ’s and

BIA’s decisions that Cendejas Rodriguez failed to establish a nexus between his

membership in a particular social group and the harm he feared in Mexico.

      For all of the foregoing reasons, we deny Cendejas Rodriguez’s petition.

      PETITION DENIED.




                                         17